DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 				Response to Amendments
The Office Action is in response to the RCE filed on 11/10/2020: 
Claims 1, 3 and 12 have been amended. 
Claims 11 was previously cancelled. 
Claims 17-21 have been added.
Claims 1-10, 12-21 are pending in the current application.
Response to Arguments
Regarding the Office Action filed on 08/21/2020
Applicant’s arguments with respect to claims 1-10, 12-21 have been considered but are moot because the arguments do not apply to the new interpretation/ reference or combination of the references being used in the current rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rechargeable battery” in claim 7, “second, rechargeable, battery” in claim 8, “a battery mounted in or on ..” in claim 10, “a rechargeable battery” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 15 and 17 objected to because of the following informalities:  
In claim 3, lines 17, “flows from” should read “is configured to flow from”.
.
Appropriate correction is required.
	In claim 17, lines 2, “pressurized gas flows” should read “pressurized gas is configured to flow”.
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text. See 37 CFR 1.52(a) and (b).
The application papers are objected to because the newly added limitations to claims 1, 3 and 12 are not easily legible.
Any future submissions must be  in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.
Specification
The amendment filed 11/10/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added “a pressure reducer for providing a pressure below the pressurization level at least during exhalation to provide a positive end-expiratory pressure” in claim 1 and claim 3. Instead the original disclosure disclose “a pressure control system for providing pressure control at least during exhalation to provide a positive end-expiratory pressure” (see claim 1 in the original claim set, note that the specification of the US publication discloses the pressure control system comprises a valve for providing pressure control at least during exhalation to provide a positive end-expiratory pressure (see paragraph [0276]-[0278])..
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressure reducer for providing a pressure below the pressurization level” in claim 1;
“a pressure reducer for providing a pressure below the pressurization level” in claim 3;
“pressure reducer of a pressure control system…to provide pressure reduction” in claim 12;
“a biasing element…biases the second valve towards a closed position” in claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the battery of the portable gas canister" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be read as “the rechargeable battery attached to the portable canister”.

Claim 15 is rejected as it recites the limitation “the bias of the second valve to the closed position with and without the bias of the biasing element is adjustable mechanically”. It is unclear how the bias of the second valve to the closed position without the bias of the biasing element is adjustable mechanically if the biasing element biases the second valve towards a closed position. For the purpose of examination, the limitation will be read as “the bias of the second valve to the closed position with the bias of the biasing element is adjustable mechanically”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan et al. (US 20170246420 A1) in view of Mahadevan et al. (WO 2013179173 A1) and Wilkinson et al. (US 20140137737 A1) as evidenced by Aylsworth et al. (US 20060157058 A1).
Regarding claim 1, Callaghan et al. discloses a portable breathing assistance device (see Fig. 3), comprising: 
a source of pressurized gas at a pressurization level, for providing gas to the user at a pressure above atmospheric pressure (see 180b and paragraph [0043], 108b is a source of pressurized breathable gas accumulator thus providing gas pressure above atmospheric pressure); and 
a pressure control system (see below annotated Fig. 3 and 190 in Fig. 2, also see paragraph [0043], PEEP system 100b can be the same as PEEP system 100 and 180b can be the same as 180 in Fig. 2, thus 190 can be included in Fig. 3 and is located between 180b and 150 in Fig. 3) including a pressure reducer (see 190 in Fig. 2 and paragraph [0042] in Callaghan et al. and paragraph [0302] of the US publication of the instant application, 190 is in form of an orifice and as evidenced by Aylsworth et al. (see 20 in Fig. 1 and paragraph [0023] lines 7-11), the orifice forms a restriction and thus creates a Venturi effect) for providing pressure below the pressurization level at least during exhalation (see paragraph [0042], 190 is capable of performing the recited function as it can reduce the pressure of 180b whether the patient inhales or exhales) to provide a positive end-expiratory pressure (see paragraph [0028], the pressure control system which comprises actuator line 140 and valve 110 can create a positive end-expiratory pressure);

    PNG
    media_image1.png
    573
    822
    media_image1.png
    Greyscale

wherein the portable source of pressurized gas includes an outlet leading directly into an inlet of the pressure reducer (see below annotated Fig. 2). 

    PNG
    media_image2.png
    651
    709
    media_image2.png
    Greyscale

Callaghan et al. does not disclose a housing which defines a mouthpiece and the source of pressurized gas is portable.
Mahadevan et al. teaches a housing which defines a mouthpiece (see 16 in Fig.1) as an alternative known type of interface for the purpose of communicate the pressurized flow of breathable gas to the airway of subject (see paragraph [52]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Callaghan et al. to include 
Callaghan et al. in view of Mahadevan et al. does not disclose the source of pressurized gas is portable.
Wilkinson et al. teaches a portable source of pressurized gas (see 106 in Fig. 2 and paragraph [0068]) is a part of a portable oxygen concentrator (see 100 in Fig. 1-2) as alternative known configuration of the source of pressurized gas for the purpose of providing oxygen enriched gas to a user (see paragraph [0068]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Callaghan et al. to modify  the source of pressurized gas to be portable as taught by Wilkinson et al. as alternative known configuration of the source of pressurized gas for the purpose of providing oxygen enriched gas to a user.
Regarding claim 2, Callaghan et al. in view of Mahadevan et al. and Wilkinson et al. discloses a device as claimed in claim 1. Callaghan et al. further discloses wherein the pressure control system is further controllable to regulate different pressures during inhalation (see paragraph [0044], pressure in line 140 is regulated to at least partially close valve 110 during inhalation) and exhalation (see paragraph [0029], pressure in line 140 can be released via a vent line 160 during exhalation thus reducing the pressure in line 140).  
Regarding clam 6, Callaghan et al. in view of Mahadevan et al. and Wilkinson et al. discloses a device as claimed in claim 1. Callaghan et al. further discloses wherein 
Regarding claim 7 and claim 8, Callaghan et al. in view of Mahadevan et al. and Wilkinson et al. discloses a device as claimed in claim 6. Callaghan et al. does not disclose wherein the portable gas canister is attached to a rechargeable battery, which is for supplying power to the rest of the device and the device further comprises a second, rechargeable, battery within the housing, wherein the battery of the portable gas canister is for recharging the second battery.
Mahadevan et al. teaches a system (see 10 in Fig. 1) can have a second rechargeable battery (see 26 in Fig. 1 and paragraph [50]) and a coupler to a first rechargeable battery (see “car battery outlet” and paragraph [50], car battery is rechargeable) and, wherein a gas source (see 14 in Fig. 1) is attached to the first rechargeable battery (see “car battery” and paragraph [50], car battery is indirectly attached to canister 302), which is for supplying power to the rest of the device (see paragraph [50], the car battery is for supplying power to the rest of the device as it supplies power to 26) and wherein the battery of the portable gas canister is for recharging the second battery (see paragraph [50]) for the purpose of powering components of system (see paragraph [50] lines 1-3). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Callaghan et al. to have a second rechargeable battery and a car battery outlet coupled to a first rechargeable battery and such that the portable gas canister attached to the first rechargeable 
Regarding claim 8, Callaghan et al. in view of Mahadevan et al. discloses a device as claimed in claim 7. Callaghan et al. in view of Mahadevan et al. further discloses wherein the device further comprises a second, rechargeable, battery within the housing (see 26 in Fig. 1 and paragraph [50] in Mahadevan et al.), wherein the battery of the portable gas canister is for recharging the second battery (see paragraph [50]).  
Regarding claim 9, Callaghan et al. in view of Mahadevan et al. discloses a device as claimed in claim 1. Callaghan et al. further discloses: 
a sensor arrangement (see 121 in Fig. 2) for sensing breathing characteristics of a user (see paragraph [0034], sensing pressure during exhalation); 
Callaghan et al. does not disclose an output indicator for providing output information relating to breathing performance and taking into account the sensed breathing characteristics (see paragraph [0047] lines 17-20).  
Mahadevan et al. teaches an output indicator (see 22 in Fig. 1) for providing output information relating to breathing performance and taking into account the sensed breathing characteristics (see “breath rate of subject 12” in paragraph [45] and “breathing parameters related to respiration of subject 12” in paragraph [25]) for the purpose of providing an interface between the system and the subject through which the subject and/or other users may receive information form the system (see paragraph [45] lines 1-4).

Regarding claim 10, Callaghan et al. in view of Mahadevan et al. discloses a portable breathing assistance system, comprising: a portable breathing assistance device as claimed in claim 1 (see claim 1 above). Callaghan et al. further discloses a gas supply system for the portable breathing assistance device comprises gas canister (see 180b in Fig. 3 and 112b above). 
Callaghan et al. does not disclose a battery mounted in or on the gas canister and thereby connected to it, for providing power to the portable breathing assistance device.
Mahadevan et al. teaches a portable handheld pressure support system (see 10 in Fig. 1) comprising a housing (see 28 in Fig. 1), a battery (see 26 in Fig. 1 and “batteries” in paragraph [50]) mounted on a gas source (see 14 in Fig. 1, 28 is mounted indirectly on to 14 via 28) and thereby connected to it, for providing power to the portable breathing assistance device for the purpose of powering components of system (see paragraph [50]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Callaghan et al. to include 
Regarding claim 16, Callaghan et al. in view of Mahadevan et al. discloses the system as claimed in claim 10. Callaghan et al. in view of Mahadevan et al. further discloses the battery comprises a rechargeable battery (see 26 in Fig. 1, “rechargeable” and “batteries” in paragraph [50]) and the gas canister and the rechargeable battery are adapted to be recharged from a docking station (see paragraph [0039] in Callaghan et al. and paragraph [50] in Mahadevan et al., note that the docking station is not positively recited, because 180 can be part of a fluid blending system and 26 is a rechargeable battery, 180 and 26 are adapted to recharged from a docking station).
	Regarding claim 17, Callaghan et al. in view of Mahadevan et al. discloses a device as claimed in claim 1, wherein the pressure control system is arranged such that pressurized gas flows from the portable source of pressurized gas (see 180 in Fig. 2) through the pressure reducer (see 190 in Fig. 2) and then through a first valve (see 150 in Fig. 2).	
	Regarding claim 18, Callaghan et al. in view of Mahadevan et al. discloses a device as claimed in claim 1, wherein the pressure reducer comprises an injector (see 190 in Fig. 2 and paragraph [0042] in Callaghan et al. and paragraph [0302] of the US publication of the instant application, 190 is in form of an orifice and as evidenced by Aylsworth et al. (see 20 in Fig. 1 and paragraph [0023] lines 7-11), the orifice forms a restriction and thus creates a Venturi effect).

Claims 3-4, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan et al. (US 20170246420 A1) in view of Mahadevan et al. (WO 2013179173 A1) as evidenced by Aylsworth et al. (US 20060157058 A1).
Regarding claim 3, Callaghan et al. discloses a portable breathing assistance device (see Fig. 3), comprising: 
a source of pressurized gas at a pressurization level, for providing gas to the user at a pressure above atmospheric pressure (see 180b and paragraph [0043], 108b is a source of pressurized breathable gas accumulator thus providing gas pressure above atmospheric pressure); and 
a pressure control system (see below annotated Fig. 3 and 190 in Fig. 2, also see paragraph [0043], PEEP system 100b can be the same as PEEP system 100 and 180b can be the same as 180 in Fig. 2, thus 190 can be included in Fig. 3 and is located between 180b and 150 in Fig. 3) including a pressure reducer (see 190 in Fig. 2 and paragraph [0042] in Callaghan et al. and paragraph [0302] of the US publication of the instant application, 190 is in form of an orifice and as evidenced by Aylsworth et al. (see 20 in Fig. 1 and paragraph [0023] lines 7-11), the orifice forms a restriction and thus creates a Venturi effect) for providing pressure below the pressurization level at least during exhalation (see paragraph [0042], 190 is capable of performing the recited function as it can reduce the pressure of 180b whether the patient inhales or exhales) to provide a positive end-expiratory pressure (see paragraph [0028], the pressure control system which comprises actuator line 140 and valve 110 can create a positive end-expiratory pressure);

wherein the a pressure control system comprises a first valve (see valve 150 in Fig. 3) between a source of pressurized gas (see accumulator 180b in Fig. 3) and a patient, a second valve (see valve 110 in Fig. 3) between a patient and a vent (see 130 in Fig. 3)  to ambient air and a pressure feedback path for controlling the second valve to regulate the pressure at the mouthpiece in dependence on whether the first valve is open or closed (see Fig. 3 and paragraph [0027]-[0029], 150 can be close and 110 remains fully open configuration or 150 can be open to partially close valve 110 to regulate pressure at the mouthpiece); and
wherein the pressure control system is arranged such that pressurized gas flows from the portable source of pressurized gas (see 180 in Fig. 2) through the pressure reducer (see 190 in Fig. 2) and then through the first valve (see 150 in Fig. 2).

    PNG
    media_image1.png
    573
    822
    media_image1.png
    Greyscale



Callaghan et al. does not disclose a housing which defines a mouthpiece and the source of pressurized gas is portable.
Mahadevan et al. teaches a housing which defines a mouthpiece (see 16 in Fig.1) as an alternative known type of interface for the purpose of communicate the pressurized flow of breathable gas to the airway of subject (see paragraph [52]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Callaghan et al. to include a housing which defines a mouthpiece as taught by Mahadevan et al. as an alternative 
	Callaghan et al. in view of Mahandevan et al. does not disclose the source of pressurized gas is portable.
Wilkinson et al. teaches a portable source of pressurized gas (see 106 in Fig. 2 and paragraph [0068]) is a part of a portable oxygen concentrator (see 100 in Fig. 1-2) as alternative known configuration of the source of pressurized gas for the purpose of providing oxygen enriched gas to a user (see paragraph [0068]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Callaghan et al. to modify  the source of pressurized gas to be portable as taught by Wilkinson et al. as alternative known configuration of the source of pressurized gas for the purpose of providing oxygen enriched gas to a user.
Regarding claim 4, Callaghan et al. in view of Mahadevan et al. and Wilkinson et al. discloses a device as claimed in claim 3. Callaghan et al. further discloses wherein the pressure feedback path is electrical and comprises a controller (see controller 105 in Fig. 2) which receives a signal from a pressure sensor (see sensor 121 in Fig. 2) and one signal (Pexh, Pinh) (see sensor 141 in Fig. 2), wherein the reference signal depends on whether the first valve is open or closed (see valve 150), and the output of the controller controls the second valve (see valve 110 in Fig. 2 and paragraph [0035]).
Regarding claim 19, Callaghan et al. in view of Mahadevan et al. disclose the device as claimed in claim 3, wherein the portable source of pressurized gas includes 

    PNG
    media_image2.png
    651
    709
    media_image2.png
    Greyscale

Regarding claim 20, Callaghan et al. in view of Mahadevan et al. and Wilkinson et al. discloses a device as claimed in claim 3, wherein the pressure reducer comprises an injector (see 190 in Fig. 2 and paragraph [0042] in Callaghan et al. and paragraph [0302] of the US publication of the instant application, 190 is in form of an orifice and as evidenced by Aylsworth et al. (see 20 in Fig. 1 and paragraph [0023] lines 7-11), the orifice forms a restriction and thus creates a Venturi effect).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan et al. in view of Mahadevan et al. as applied to claims 3-4, 19-20 above, and further in view of Fishman (US 20050028816 A1).
Regarding claim 5, Callaghan et al. in view of Mahadevan et al. discloses a device as claimed in claim 3. Callaghan et al. does not disclose wherein the first valve comprises a manually operated user control.  
Fishman teaches a demand-control valve (see 411 in Fig. 17A) comprises a manually operated user control (see e.g. “button” or “lever” in paragraph [0367]) or it is electronically actuated by a controller (see paragraph [0366]) for the purpose of controlling the flow of gas from a patient outlet to a patient upon the action/demand by the patient (see paragraph [0366] lines 1-5).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Callaghan et al. in view of Mahadevan et al. to have the first valve comprises a manually operated user control as taught by Fishman as an alternative valve configuration for the purpose of controlling the flow of gas from a patient outlet to a patient upon the action/demand by the patient.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan et al. in view of Mahadevan et al. as applied to claims 3-4, 19-20 above, and further in view of Rittner (US 20090013996 A1).
Regarding claim 15, Callaghan et al. in view of Mahadevan et al. discloses a device as claimed in claim 3. Callaghan et al. further discloses wherein the pressure feedback path is mechanical (see 140 in Fig. 3 and paragraph [0027]).

Rittner teaches a biasing element (see 56 in Fig. 1) which is controlled by the pressure at the outlet of the first valve (see 8 in Fig. 1) and biases the second valve (see 42 in Fig. 1) towards a closed position (see paragraph [0033] lines 6-13), wherein the bias of the second valve to the closed position with the bias of the biasing element is adjustable mechanically (see paragraph [0033] lines 6-13, the pressure in 26 can adjust the expansion of 56 to prestress 42 in close position) for the purpose of closing the exhalation valve during inhalation (see paragraph [0033]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Callaghan et al. in view of Mahadevan et al. to include a biasing element which is controlled by the pressure at the outlet of the first valve and biases the second valve towards a closed position, wherein the bias of the second valve to the closed position with and without the bias of the biasing element is adjustable mechanically as taught by Rittner for the purpose of closing the exhalation valve during inhalation.
Claim(s) 12-14 and 21 is/are rejected under 35 U.S.C. 10(3) as being unpatentable over Callaghan et al. (US 20170246420 A1) in view of Wilkinson et al. (US 20140137737 A1) as evidenced by Aylsworth et al. (US 20060157058 A1).
Regarding claim 12, Callaghan et al. discloses a method of providing breathing assistance, comprising:

providing, with a pressure reducer (see 190 in Fig. 2 and paragraph [0042] in Callaghan et al. and paragraph [0302] of the US publication of the instant application, 190 is in form of an orifice and as evidenced by Aylsworth et al. (see 20 in Fig. 1 and paragraph [0023] lines 7-11), the orifice forms a restriction and thus creates a Venturi effect) of a pressure control system (see below annotated Fig. 3 and 190 in Fig. 2, also see paragraph [0043], PEEP system 100b can be the same as PEEP system 100 and 180b can be the same as 180 in Fig. 2, thus 190 can be included in Fig. 3 and is located between 180b and 150 in Fig. 3), pressure control during at least exhalation to provide pressure reduction to control the pressure to a pressure below the pressurization level (see paragraph [0042]);
wherein the portable source of pressurized gas includes an outlet leading directly into an inlet of the pressure reducer (see below annotated Fig. 2); and 
wherein the pressure control system is arranged such that pressurized gas flows from the portable source of pressurized gas (see 180 in Fig. 2) through the pressure reducer (see 190 in Fig. 2) and then through a first valve (see 150 in Fig. 2).	


    PNG
    media_image2.png
    651
    709
    media_image2.png
    Greyscale

Callaghan et al. does not disclose the source of pressurized gas is portable.
Wilkinson et al. teaches a portable source of pressurized gas (see 106 in Fig. 2 and paragraph [0068]) is a part of a portable oxygen concentrator (see 100 in Fig. 1-2) as alternative known configuration of the source of pressurized gas for the purpose of providing oxygen enriched gas to a user (see paragraph [0068]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Callaghan et al. to modify  
Regarding claim 13, Callaghan et al. in view of Wilkinson et al. discloses a method as claimed in claim 12. Callaghan et al. et al. further discloses the method comprises regulating different pressures during inhalation and exhalation (see paragraph [0044], pressure in line 140 is regulated to at least partially close valve 110 during inhalation) and exhalation (see paragraph [0029], pressure in line 140 can be released via a vent line 160 during exhalation thus reducing the pressure in line 140).    
Regarding claim 14, Callaghan et al. in view of Wilkinson et al. discloses a method as claimed in claim 13, wherein the pressure control system is adapted to regulate the pressure during inhalation when a user activates a flow valve for releasing gas from the source of pressurized gas (see paragraph [0033], the user may provide input to the controller to control operation of valve 150, thus regulating the pressure during inhalation).
Regarding claim 21, Callaghan et al. in view of Wilkinson et al. discloses a method as claimed in claim 12, wherein the pressure reducer comprises an injector (see 190 in Fig. 2 and paragraph [0042] in Callaghan et al. and paragraph [0302] of the US publication of the instant application, 190 is in form of an orifice and as evidenced by Aylsworth et al. (see 20 in Fig. 1 and paragraph [0023] lines 7-11), the orifice forms a restriction and thus creates a Venturi effect).
Conclusion
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THAO TRAN/Examiner, Art Unit 3785      

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773